Detailed Action
Status of Claims
Claims 99-117 are pending 
Election/Restrictions
Applicants’ election of group I drawn to a compound or a composition thereof and election of the following species:  
    PNG
    media_image1.png
    128
    283
    media_image1.png
    Greyscale
 , in the reply filed on 6/1/2021 are acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The elected species is free of prior art, thus examination is further extended to the following species of formula (VII) wherein Ring T is 
    PNG
    media_image2.png
    130
    134
    media_image2.png
    Greyscale
; A6 is optionally substituted phenyl; Z6 is NRcRc wherein Rc is hydrogen or optionally substituted aryl, or two Rc groups are taken together with atom which they are attached to form a 5-membered heterocyclic, or Z6 is C6 cycloalkyl; R16 and R17 are hydrogen or together with the carbon to which they are attached to form a C(O), Rd is hydrogen or CH3. 
Claims 107-108, 110-111, and  113-116 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no 

Claim Rejections – Improper Markush Grouping Rejection

Claim 112 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.
In the aforementioned claim, the instantly claimed Markush group of formula (VII) may encompass a number of independent/distinct cores which do not have a common structure and are not recognized equivalents to those skilled in the art. Thus, these claims are properly rejected under the judicially approved “improper Markush grouping” doctrine, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180, citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”
It should be noted that in Harnish, there was a single heterocyclic core. That is exactly what is lacking in this case, as the compounds of formula (VII) encompass different heterocyclic cores depending on variables Ring Ring T, A6, Z6 and Rd. For example, Ring T can be various 5-membered heteroaryl containing different number and type of heteroatoms and also can form fused polycyclic group taken together with a vicinal Rd and A6 (e.g., see the structures at page 32 of the specification). In addition, two Rd, R16 and R17, R16 or R17 with Rd, and R16 or R17 with Z6 can be taken together to form additional heterocyclic or heteroaryl groups, resulting in very different polycyclic fused heterocyclic heteroaryl compounds which belong to different chemical class and subclass. The examiner recommends that the claim should be amended to include only species that share a single structural similarity and a common use to overcome the rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 99-100, 102-103, 109, and 112 are rejected under 35 U.S.C. 102(b) as being anticipated by US 20060100204.
US 20060100204 discloses 4-methyl-3-[2-(5-methyl-1-phenyl-1H-pyrazol-4-yl)-2-oxo-ethylamino]-benzoic acid methyl ester( 
    PNG
    media_image3.png
    152
    496
    media_image3.png
    Greyscale
) ([0087]), which is a species compounds of formula (VII), wherein Ring T is 
    PNG
    media_image2.png
    130
    134
    media_image2.png
    Greyscale
; A6 is optionally substituted phenyl, Z6 is NRcRc wherein Rc is hydrogen or optionally substituted aryl R16 and R17 are hydrogen and Rd is hydrogen or CH3. Also, US 20060100204 discloses that the compound is filtered and washed with cold EtOH ([0087]), thus contains a traceable amount of EtOH, which is a pharmaceutical acceptable carrier.  Thus, it reads on the instant claim 109.
.

Claim 112 is rejected under 35 U.S.C. 102(b) as being anticipated by PubChem CID 2449461 (create date 7/15/2005).
The following compound: 
    PNG
    media_image4.png
    227
    117
    media_image4.png
    Greyscale
 is disclosed in PubChem CID 2449461, which is a species of formula (VII), wherein Ring T is 
    PNG
    media_image2.png
    130
    134
    media_image2.png
    Greyscale
; A6 is optionally substituted phenyl, Z6 is NRcRc wherein two Rc groups are taken together with atom which they are attached to form a 5-membered heterocyclic,  R16 and R17 are together with the carbon to which they are attached to form a C(O), and Rd is CH3. 
As such, the instant claim 112 is anticipated by PubChem CID 2449461.

Claim 112 is rejected under 35 U.S.C. 102(b) as being anticipated by PubChem CID 43340159 (create date 7/21/2009).

    PNG
    media_image5.png
    339
    167
    media_image5.png
    Greyscale
 is disclosed in PubChem CID 43340159, which is a species of formula (VII), wherein Ring T is 
    PNG
    media_image2.png
    130
    134
    media_image2.png
    Greyscale
; A6 is optionally substituted phenyl, Z6 is C6 cycloalkyl,  R16, R17, and Rd is hydrogen. 
As such, the instant claim 112 is anticipated by PubChem CID 43340159.

Allowable Subject Matter
Claims 101 and 104-106 are objected to as being dependent from a rejected base claim (claim 99), but would be allowable to the extent of the elected invention if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
It is noted that the following scope of a subgenus defined by the formula (VII) appears to be free of prior art: compounds of formula VII as recited in claim 99, wherein Ring T is 
    PNG
    media_image2.png
    130
    134
    media_image2.png
    Greyscale
; A6 is halogen substituted phenyl, Z6 is NRcRc wherein two Rc groups are taken together with atom which they are attached to form a 5- to 6-membered heterocyclic,  R16, R17, and Rd are hydrogen or C1-C10 alkyl. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611